DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Applicant's arguments and amendments, filed on 09/22/2021 has been entered and carefully considered. Claims 1, 15 and 16 are amended. Claims 1-16 have been examined and rejected.

Response to Amendment and Arguments
Applicant’s arguments filed on 06/30/2021 with respect to rejections of claims 1-16 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-3, 5, 9-13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasaragod et al. (U.S. PGPub 2019/0036716) in view of Savalle et al. (U.S. PGPub 2017/0279828).
As per claims 1, 15 and 16
A method for optimizing a network having an edge computing architecture, the network comprising a core computing system, or CCS, and a set of edge computing devices, or ECDs (Kasaragod, see para 0035 hub device 100 (see fig. 9), a provider network 102 (CCS 116), local network 108, edge devices 106), wherein each of the ECDs locally performs computations based on a trained machine learning model and is in data communication with the CCS (Kasaragod, see para 0114 the edge devices 600 are connected to a local network 104 and include a local model 602 and a data collector 122), the method comprising: 
continually training, at the CCS, a plurality of machine learning models, concurrently, based on data collected from the ECDs (Kasaragod, see fig. 9-11,  para 0127-0136, model training service of a provider network and/or a model trainer of a hub device may receive data from the edge device 600, analyze the received data, generate one or more updates for one or more of the respective local models 602 based on the , 
and while training the models: monitoring one or more states of the network and/or components thereof, said one or more states including at least security status (Kasaragod, see para 0130, 0137 edge devices may collect data from a respective data collector 122 and send the data to the hub device 100 via the local network 104, the model training service of the provider network and/or the model trainer may obtain one or more indications of the state of one or more edge devices, block 1204, the edge device receives data. For example, the edge device may receive data from one or more sensors of the edge device, environmental sensors and/or from one or more other edge devices of the local network); 
deciding, based on the monitored states, to change the trained machine learning model hitherto used by a given one of the ECDs to perform said computations; and selecting, based on the monitored states, one of the models trained at the CCS and sending corresponding parameters to said given one of the ECDs, for the latter to resume computations according to a trained machine learning model based on the parameters sent (Kasaragod, see para 130, 132, 0137 and 0138 model training service of a provider network and/or a model trainer of a hub device may receive data from the edge device 600, analyze the received data, generate one or more updates (parameters) for one or more of the respective local models 602 based on the analysis, 
Kasaragod fails to exclusively teach and while training the models: monitoring one or more states of the network and/or components thereof, said one or more states including at least security status.
In a similar field of endeavor Savalle teaches and while training the models: monitoring one or more states of the network and/or components thereof, said one or more states including at least security status (Savalle, see para 0053-0059, 0130, as shown in fig. 3, routers CE-2 and CE-3 may be configured as DLAs (edge device with local models) and server 152 may be configured as an SCA (core model trainer),  routers CE-2 and CE-3 may monitor traffic flows  or any other conditions that may be indicative of an anomaly in network 100a, such as Denial of Service (DoS) attack to prevent legitimate use of the services available on the network (state including security status), self-learning network (SLN) infrastructure detect, analyze, and/or mitigate network anomalies such as network attacks, by executing SLN process 248 where the Edge network devices acting as (CE-2, CE-3) distributed learning agents (DLAs) monitor network security conditions and perform anomaly detection on the monitored data using one or more machine learning models, report detected anomalies to the SCA and one or more centralized devices acting as a supervisory and control agent (SCA) (server 152), which coordinate the training of model, deployment and configuration of 

As per claim 2
Kasaragod in view of Savalle teaches the method according to claim 1, wherein monitoring said states comprises monitoring states of the ECDs and/or a network state of the network (Kasaragod, see para 0049, 130,  indications may include reliability of a connection for an edge device (network state), an amount of free memory available at an edge device, an amount of non-volatile storage available at an edge device, a health of an edge device (states of ECD), with respect to a previous health state or with respect to other edge devices of the local network, and any other suitable indication of state of an edge device).

Kasaragod in view of Savalle teaches the method according to claim 2, wherein monitoring said states comprises monitoring states of the ECDs, and wherein said one of the trained models is selected based on one or more monitored states of said given one of the ECDs (Kasaragod, see para 0049, 130,  indications may include an amount of free memory available at an edge device, an amount of non-volatile storage available at an edge device, a health of an edge device (states of ECD), with respect to a previous health state or with respect to other edge devices of the local network, and any other suitable indication of state of an edge device).

As per claim 5
Kasaragod in view of Savalle teaches the method according to claim 4, wherein the CCS comprises a core computation device, or CCD, and a gateway, the latter in data communication with, on the one hand, the CCD and, on the other hand, at least a subset of the ECDs, said subset including said given one of the ECDs (Kasaragod  see para 0140 the tier device 1302a (gateway), the tier manager 1306a) may transmit the data received from one or more tier devices 1302b-1302n to the provider network 102, the provider network 102 may be considered a remote provider network and may be in another physical location than the hub devices, the provider network 102 includes a tier service 1308 and a model 1310 that receives the data from the tier device 1302a and processes the received data).

As per claim 9
Kasaragod in view of Savalle teaches the method according to claim 3, wherein monitoring said states comprises monitoring states as to one or more of: a workload of one or each of the ECDs; P201705258US01Page 27 of 31a power budget of one or each of the ECDs; and a computational budget of one or each of the ECDs (Kasaragod, see para 0049, 130,  indications may include reliability of a connection for an edge device (network state), an amount of free memory available at an edge device, an amount of non-volatile storage available at an edge device, a health of an edge device (states of ECD), with respect to a previous health state or with respect to other edge devices of the local network, and any other suitable indication of state of an edge device).

As per claim 10
Kasaragod in view of Savalle teaches the method according to claim 1, wherein the CCS comprises a core computation device, or CCD, and a gateway, the latter in data communication with, on the one hand, the CCD and, on the other hand, at least a subset of the ECDs, said subset including said given one of the ECDs, and the steps of monitoring said states, deciding to change the trained model and selecting said one of the models are each performed at said one of the CCD and the gateway (Kasaragod see para 0158 block 1510, the tier manager of the tier device determines whether to process the data using a model of the tier device or to send the data to another tier 

As per claim 11
Kasaragod in view of Savalle teaches the method according to claim 10, wherein the method further comprises: storing parameters of the trained models, upon completion of the training of each of the trained models, on said one of the CCD and the gateway, and wherein the parameters of the selected model are sent to said given one of the ECDs from said one of the CCD and the gateway (Kasaragod, see para 0116, 0117 and 130 model training service of the provider network or the Hub and the model trainer may obtain one or more indications of the state of one or more edge devices which are used to optimize and generate respective local model updates (parameters), that are sent to the edge device and applied to the local model to update the local model, the indications may include reliability of a connection for an edge device, an amount of free memory available at an edge device, an amount of non-volatile storage available at an edge device, a health of an edge device, with respect to a previous health state or with respect to other edge devices of the local network, and any other 

As per claim 12
Kasaragod in view of Savalle teaches the method according to claim 11, wherein the steps of monitoring, deciding to change the trained model, selecting said one of the models and sending corresponding parameters are each performed at the gateway (Kasaragod, see para 0116, 0117 and 130 model training service of the provider network or the Hub and the model trainer may obtain one or more indications of the state of one or more edge devices which are used to optimize and generate respective local model updates (parameters), that are sent to the edge device and applied to the local model to update the local model, the indications may include reliability of a connection for an edge device, an amount of free memory available at an edge device, an amount of non-volatile storage available at an edge device, a health of an edge device, with respect to a previous health state or with respect to other edge devices of the local network, and any other suitable indication of state of an edge device, where the state may affect how the local model update is optimized and generated).

As per claim 13
Kasaragod in view of Savalle teaches the method according to claim 1, wherein each of said ECDs is configured to potentially run several types of trained machine learning models, one at a time, as an inference engine (Kasaragod  see para 0131, 132 
As per claim 14
Kasaragod in view of Savalle teaches the method according to claim 13, wherein selecting comprises selecting, based on the monitored states, both a type of model and parameters thereof, and wherein P201705258US01Page 28 of 31the method further comprises sending data pertaining to the selected type of model, in addition to sending parameters thereof, to said given one of the ECDs, for the latter to resume computations according to a trained machine learning model based on the data and parameters sent (Kasaragod, see para 0132-0135, the local model manager 1102 may select different ones of the local models 122 in response to detecting different environmental conditions. For example, when the local model manager 1102 determines that an amount of sunlight detected by the data collector 122 is above a threshold level, then the local model manager 1102 may select the model 602a to process data received from the data collector 122, different models 602 may have different architectures and be trained using different machine learning techniques and/or data sets, a hub device may receive data from the edge device 600, analyze the received data, generate one or more updates for one or more of the 

7.	Claims 4 and 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kasaragod et al. (U.S. PGPub 2019/0036716) in view of Pezzillo et al. (U.S. PGPub 2019/0370686). 
As per claim 4
Kasaragod in view of Savalle teaches the method according to claim 3, yet fails to exclusively teach wherein P201705258US01Page 26 of 31deciding to change the trained machine learning model is performed locally at said given one of the ECDs.
In a similar field of endeavor Pezzillo teaches wherein P201705258US01Page 26 of 31deciding to change the trained machine learning model is performed locally at said given one of the ECDs (Pezzillo see para 0064, ML model picker 410 compares the results of the tested model prediction to the known labels. If the associated performance metric (accuracy, click-through, F1 score, precision) demonstrated by the test satisfies a model acceptance condition (demonstrating an accuracy that exceeds a predetermined threshold or an accuracy that is more accurate than other ML models--"winner selection"), then the ML model picker 410 can replace the previous instance of the ML model with the newly compiled and tested instance of the re-trained ML model).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Kasaragod in 

As per claim 6
Kasaragod in view of Savalle teaches the method according to claim 5, yet fails to teach wherein the method further comprises, after deciding to change the trained model: receiving, at the gateway, a request to change of trained machine learning model from said given one of the ECDs; and after having selected said one of the models trained at the CCS, sending, from the gateway, said corresponding parameters to said given one of the ECD.
In a similar field of endeavor Pezzillo teaches wherein the method further comprises, after deciding to change the trained model: receiving, at the gateway, a request to change of trained machine learning model from said given one of the ECDs; and after having selected said one of the models trained at the CCS, sending, from the gateway, said corresponding parameters to said given one of the ECD (Pezzillo  see para 0034, 0046-0047, 0054, application 204 collects new labeled observations resulting from or associated with the execution of the ML model 206, the application 204 prepares an ML model feedback package 212 for submission through the communications network 210 to the ML model manager 208, ML model manager 208 can use this feedback information in the ML model feedback package 212 in a variety of 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Kasaragod in view of Savalle with the teaching of Pezzillo, as doing so would provide an efficient method for machine learning model re-training based on distributed feedback received from a plurality of edge computing devices (Pezzillo see para 0004).

As per claim 7
Kasaragod in view of Savalle in view of Pezzillo teaches the method according to claim 6, yet fails to exclusively teach wherein the method further comprises, upon receiving the request and prior to sending said corresponding parameters from the gateway: transferring to the CCD a request corresponding to the request as received at the gateway, for the CCD to select said one of the models and send corresponding parameters to the gateway  (Kasaragod see para 0158 block 1510, the tier manager of the tier device determines whether to process the data using a model of the tier device 

As per claim 8
Kasaragod in view of Savalle teaches the method according to claim 3, yet fails to exclusively teach wherein monitoring said states comprises monitoring figures of merit for respective models as currently used at the ECDs, and deciding to change the trained machine learning model hitherto used by said given one of the ECDs is based on a figure of merit as monitored for the model hitherto used by said given one of the ECDs.
In a similar field of endeavor Pezzillo teaches wherein monitoring said states comprises monitoring figures of merit for respective models as currently used at the ECDs, and deciding to change the trained machine learning model hitherto used by said given one of the ECDs is based on a figure of merit as monitored for the model hitherto used by said given one of the ECDs (Pezzillo  see para 0034, 0046-0047, 0054, application 204 collects new labeled observations resulting from or associated with the execution of the ML model 206, the application 204 prepares an ML model feedback package 212 for submission through the communications network 210 to the ML model 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Kasaragod in view of Savalle with the teaching of Pezzillo, as doing so would provide an efficient method for machine learning model re-training based on distributed feedback received from a plurality of edge computing devices (Pezzillo see para 0004).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number 




/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457